In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated June 9, 1998, as denied those branches of its motion which were for summary judgment dismissing so much of the complaint as sought to recover damages based on the failure to install a shoulder or sidewalk and the alleged improper operation of a snowplow.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, those branches of the motion which were for summary judgment dismissing so much of the complaint as sought to recover damages based on the failure to install a shoulder or sidewalk and the alleged improper operation of a snowplow are granted, and the complaint is dismissed in its entirety.
*608The appellant, Incorporated Village of Kings Point, demonstrated its entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). The Village established that it had no duty to install sidewalks, and that it did not improperly operate its snowplow. The plaintiffs opposing papers failed to raise a triable issue of fact. Accordingly, the complaint must be dismissed. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.